Case 2:21-cv-03129 Document1 Filed 07/14/21 Page 1of7

UNITED STATES DISTRICT COURT
IN AND FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PHILLY SHIPYARD, INC. : C.A. No.

Plaintiff,

v.

THORNDON BEARINGS INC.,

Defendant.

COMPLAINT

Plaintiff, Philly Shipyard, Inc. (hereinafter “PSI’), by and through its undersigned
counsel, brings this Complaint against the Defendant, Thorndon Bearings Inc. and says as
follows.

PARTIES

1. PSI (f/k/a Aker Philly Shipyard, Inc.) is a corporation organized under the laws of
the Commonwealth of Pennsylvania having its principal place of business in Pennsylvania at 2100
Kitty Hawk Avenue, Philadelphia, Pennsylvania 19112 and is engaged in the business of
commercial ship construction and repair.

2. Defendant Thorndon Bearings, Inc. (“TBI”) is a corporation organized under the
laws of Canada with its principal place of business located at 3225 Mainway, Burlington, Ontario,
L7M 1A6, Canada, and is engaged in the business of manufacturing bearing systems, seals and
shaft line products for the marine industry.

JURISDICTION AND VENUE
3. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332 based upon diversity of citizenship of the parties and the amount in controversy.

PBH615474.1
Case 2:21-cv-03129 Document1 Filed 07/14/21 Page 2 of 7

4, Jurisdiction and venue in this Court are proper because PSI’s General Terms And
Conditions For Procurement of Shipbuilding Materials and Services for Aloha Class Container
Vessels dated July 30, 2014, (“PSI GT&C”), which are incorporated in and form part of the
operative contract between the parties at issue in this action, provide that any dispute between the
parties “must be pursued in a state or federal court of competent jurisdiction located in
Philadelphia, PA, USA.” Venue is also proper in this Court pursuant to 28 U.S.C. § 1391(b). A
true and correct copy of the PSI GT&C is attached hereto as Exhibit 1.

FACTS

5. In 2013 PSI entered into contracts to construct two (2) new commercial ocean-
going cargo vessels, known as Aloha Class Container Vessels, for Matson Navigation Company,
Inc. This action relates to the construction of the first of the two vessels, known as Hull No. 29.

6. Pursuant to PSI’s Purchase Order No. 4500024505 executed by TBI on April 12,
2017 (“Purchase Order”), TBI obligated itself, as “Seller,” to execute the scope of work defined
therein which entailed, in part, the installation of bronze liners onto a propeller tail shaft that had
been manufactured in South Korea for incorporation in Hull No. 029. A true and correct copy of
the Purchase Order is attached hereto as Exhibit 2.

7. Clause 2 of the Purchase Order, “Document Hierarchy,” provided that the PSI
GT&C “shall apply to the Purchase Order and are incorporated by reference herein and made a
part hereof.”

8. The technical requirements for the work to be performed under the Purchase Order
were set forth in PSI Document No. CV3600-631-90-501, “Subcontracted Work Scope Tail Shaft
Lining & Coating,” (“Scope of Work”) and PSI Drawing No. AA5023MC02, “Detail of Shaft and

Coupling Bolts,” both of which are referenced in the Purchase Order. Copies of these documents

PBH615474.1 2
Case 2:21-cv-03129 Document1 Filed 07/14/21 Page 3 of 7

are attached hereto as Exhibit 3.

9. As specified in the Purchase Order, it was expressly understood and agreed that
TBI would sub-contract the installation of the tail shaft liners to non-party Precision Roll Grinders,
Inc. (“PRG”) located in Lewisport, Kentucky, but that TBI would remain fully responsible to PSI
for performance of the work defined in the Purchase Orders in exchange for payment of a surcharge
of ten (10) percent of the subcontractor’s charges.

10. Section 7.1 of the PSI GT&C provides that “SELLER shall take full responsibility
for the quality of the equipment and the GOODS and shall be responsible for the inspection, testing
and quality control of the GOODS or works and equipment including those of its subcontractors.”

11. Section 22 of the PSI GT&C provides in relevant part, as follows: “SELLER [TBI]
shall be responsible for the acts or defaults of any of its subcontractors [PRG] and their agents or
employees, as fully as if they were the acts or defaults of SELLER and its agents and employees.”

12. Section 36 of the PSI GT&C provides in relevant part, as follows: “SELLER [TBI]
shall indemnify, defend and hold harmless BUYER [PSI] ... from and against any and all losses,
damages, expenses (including attorneys’ fees and legal expenses)...arising out of or resulting from
or claimed to arise out of or result from ... damage to Buyer’s property ... arising out of, or claimed
to arise out of, or in any way connected with or claimed to be connected with SELLER’s
performance of the terms of this Contract.”

13. Section 43 of the PSI GT&C provides that: [t]he remedies set forth in the Contract
are cumulative with, and in addition to, all other remedies, whether in contract or tort, at law or in
equity.”

14. Section 44 of the PSI GT&C provides that: [t]his Contract is governed, interpreted

and enforced in accordance with the laws of the Commonwealth of Pennsylvania, USA.”

PBH615474.1 3
Case 2:21-cv-03129 Document1 Filed 07/14/21 Page 4 of 7

15. On or about July 8, 2017, the Korean manufactured tail shaft for Hull No. 029 was
delivered to PRG’s Kentucky facility to perform the liner installation work under the Purchase
Order.

16. The tail shaft was inspected and measured before it left the manufacturer’s factory
in South Korea and all dimensions were found to be in compliance with the specifications.

17. Upon receipt of the machined tail shaft at PRG, PRG performed a full set of runout,
roundness, and diameter measurements, which confirmed that the tail shaft was within the
dimensional tolerances specified by the manufacturer.

18. — The liner installation work by PRG was conducted according to recommended
procedures provided to PRG by TBI and, upon information and belief, representatives of TBI were
present at the PRG facility when the work was performed.

19. | PRG performed the liner installation on or about July 27, 2017, when the bronze
liners were heated and shrunk onto the tail shaft for Hull No. 029.

20. After the liners were installed, another set of measurements was taken and revealed
that PRG’s work had distorted the tail shaft and that the dimensions at the after end of the tail shaft
significantly exceeded the design tolerance specifications.

21. PRG then placed the tail shaft onto a lathe to carry out additional measurements
which again showed that the dimensions of the tail shaft were not within the manufacturer’s
permitted tolerances.

22. | PRG undertook various additional steps in an attempt to correct the problems with
the tail shaft but all efforts were unsuccessful.

23. After evaluating the problems and available corrective measures PSI determined

that it would be necessary to ship the tail shaft to Marineshaft A/S in Denmark, a company that

PBH615474.1 4
Case 2:21-cv-03129 Document1 Filed 07/14/21 Page 5of7

specializes in straightening, repairing and reconditioning propeller tail shafts, which had the
capability to straighten the distorted tail shaft and reinstall the bronze liners if necessary.

24, On August 29, 2017, PSI placed TBI on written notice of the damage to the tail
shaft caused by PRG, informed TBI of its intention to ship the tail shaft to Denmark for repair and
advised TBI that PSI would hold TBI liable for all losses, costs, damages and expenses incurred
by PSI to repair the damaged tail shaft. Letter from PSI to TBI dated August 29, 2017, attached
hereto as Exhibit 4.

25. The damaged Hull 029 tail shaft arrived at Marineshaft’s facility on October 3,
2017, where work was successfully performed to straighten the distorted unit and complete the
additional work that was to have been performed by PRG under the Purchase Order.

26.  Therepaired tail shaft was shipped back to PSI from Denmark on October 26, 2017,
arrived at PSI’s Philadelphia ship yard on November 21, 2017, and was installed into Hull 029 on
November 29, 2017.

27. Upon information and belief, the distortion damage to the tail shaft was caused by
excessive stress imposed on the tail shaft during the work performed by PRG or by the transfer of
excessive heat to the tail shaft by PRG during the liner installation process.

28.  TBI’s failure to insure that the work by PRG was performed in a manner that
resulted in a completed tail shaft that was not damaged and conformed to the required
specifications constitutes a breach of its obligations under its contract with PSI.

29. As a direct result of the foregoing PSI incurred $1,240,475.12 in additional costs
and expenses that it would not otherwise have incurred including but not limited to the cost to ship
the tail shaft to and from Denmark, the charges of Marineshaft A/S to repair the damage to the tail

shaft and the costs associated with the delay in delivery of the tail shaft which required PSI to cut

PBH615474.1 9
Case 2:21-cv-03129 Document1 Filed 07/14/21 Page 6 of 7

open the already completed hull of Hull 029 in order to install the tail shaft through the side of the
vessel.
COUNT I

BREACH OF CONTRACT

30. Plaintiff incorporates by reference the allegations in Paragraphs 1 through 29 of its

Complaint as if set forth at length herein.

31. As the contracting party TBI was required to fully perform and satisfy all of its
obligations under the Purchase Order, the incorporated PSI GT&C and the Scope of Work, to
deliver a completed tail shaft to PSI which conformed in all respects with the contract
specifications in accordance with PSI’s schedule.

32. | TBI breached Section 7.1 of the PSI GT&C by failing to implement inspection,
testing and quality control standards and procedures to insure that the work performed by its
subcontractor PRG would not result in damage to the tail shaft but would instead produce a
completed tail shaft which complied with the contract specifications.

33. TBI is liable to PSI for losses and damages which PSI sustained as a result of the
damage to the tail shaft caused by PRG’s failure to properly perform the work required by the
contract pursuant to Section 22 of the PSI GIT&C which provides in relevant part that the “SELLER
[TB] shall be responsible for the acts or defaults of any of its subcontractors [PRG] and their
agents or employees, as fully as if they were the acts or defaults of SELLER and its agents and
employees.”

34. TBI is liable to PSI for losses and damages which PSI sustained as a result of the
damage to the tail shaft caused by PRG under Section 36 of the PSI GT&C which provides that

“SELLER [TBI] shall indemnify, defend and hold harmless BUYER [PSI] ... from and against

PBH615474.1 6
Case 2:21-cv-03129 Document1 Filed 07/14/21 Page 7 of 7

any and all losses, damages, expenses (including attorneys’ fees and legal expenses)...arising out
of or resulting from or claimed to arise out of or result from ... damage to Buyer’s property ...
arising out of, or claimed to arise out of, or in any way connected with or claimed to be connected
with SELLER’s performance of the terms of this Contract.”

35, TBI breached its contract with PSI by failing to deliver a completed tail shaft which
conformed to the contract specifications and as a result is liable to PSI for all additional costs and
expenses incurred by PSI as a result, which costs and expenses are in the amount of $1,240,475.12.

WHEREFORE, Plaintiff Philly Shipyard, Inc. requests entry of Judgment in its favor and
against Defendant Thorndon Bearings Inc. for the aforesaid damages in the sum of $1,240,475.12,
plus pre-judgment and post-judgment interest pursuant to 41 Pa. C.S. § 202, costs, and attorney’s

fees, and for all such other and further relief as is deemed just and proper in the circumstances.

PALMER BIEZUP & HENDERSON LLP

By: /s/ Frank P. DeGiulio
Frank P. DeGiulio
Kevin G. O’Donovan
190 N. Indep. Mall West, Ste. 401
Philadelphia, PA 19106
215-625-9900

fpd@pbh.com

kodonovan@pbh.com
Attorneys for Plaintiff

PBH615474.1 7
